I concur in the opinion of Justice Angellotti. I wish to say, however, that I do not understand *Page 474 
that opinion to hold that when a freeholders' charter has created a police court, and vested in it jurisdiction over offenses against city ordinances and suits to collect city license taxes, or any other jurisdiction that could be vested in such police court, such provisions of the charter would have the effect of preventing the legislature from vesting the same jurisdiction in a justice's court created by general laws under the provisions of article VI of the constitution, or that such charter provisions would at all affect the jurisdiction of any such justice's court, whether theretofore or thereafter established. The proposition, as I understand it, is that when the special charter has provided a police court it is not competent for the legislature to charge upon the city the expenses of any justice's court created by general laws. Whether in any case the expenses of such justice's court created under article VI of the constitution could be imposed upon a city operating under a special charter is a question not decided and one which does not necessarily arise in this case.
Beatty, C.J., concurred.